El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este easo el acusado-fué declarado culpable de una in-fracción de cierto artículo del Código- Penal por haberse ins-crito con el nombre de Tomás Ortiz Lebrón sin tener derecho a tal inscripción siendo Tomás Ortiz Lebrón el nombre de un hermano que había, fallecido y no él del acusado. Tres son los señalamientos de error que presenta esta apelación.
El primer error consiste en haberse negado a inhibirse del conocimiento de la causa el Juez de la Corte de Distrito de Mayagüez. La cuestión fué promovida ante la corte inferior por medio de una moción a la cual se llamó “Moción de jeopardy/’ en la que el acusado alegó como primer funda-mento que en este caso se había presentado la acusación por orden del juez de distrito en momentos en que dicho juez dictaba sentencia absolviendo a dicho acusado por haberse inscrito siendo menor; y como segundo motivo', alegó que los mismos testigos que tomaron parte en la primera causa-figuraban como testigos de cargo en la nueva acusación y por tanto que la corte conocía las declaraciones que habían de prestar dichos testigos, puesto que las mismas sirvieron de base para ordenar al fiscal que presentara otra acusación.
Convenimos con el Fiscal en que ninguno de los motivos de incapacidad consignados en el artículo 23 del Código de Enjuiciamiento Civil existieron en este caso y que de existir algo así como prejuicio o la conveniencia de los testigos, *187debió haberse promovido la cuestión mediante una moción de traslado. Dicha moción debe jurarse, notificarse a la parte contraria y presentarse antes de la celebración del juicio, todo de conformidad con los artículos 171 al 173 del Código de Enjuiciamiento Criminal según han sido enmendados por la ley de Marzo 10, 1904. No se cumplió con estos requisitos formales.
Además, no se demostró que hubiera habido ningún pre-juicio. El mero hecho de que un juez tenga conocimiento de las manifestaciones hechas por los testigos de la acusa-ción en otro caso no prueba prejuicio alguno. Ni tampoco el que dicho juez hubiera ordenado al fiscal que formulara la referida acusación. No hubo la más leve tentativa para acreditar por medio de affidavit o en alguna forma que pu-diera existir cualquier predisposición por parte del juez o de que éste no podía considerar debidamente la causa entre El Pueblo y el acusado, basada en la prueba que había de presentarse.
Cuando en el juicio se presenta prueba de la cual apa-rece que el acusado no es culpable del delito que se le imputa sino de otro, lo normal es que el juez ordene que sea presen-tada una nueva acusación. Artículo 256 del Código de Enjui-ciamiento Criminal.
' El segundo señalamiento de error se refiere a que la corte' no estimó debidamente la defensa relativa a haber estado expuesto el acusado anteriormente por el mismo delito (jeopardy). El acusado no formuló ninguna alegación especial de haber sido absuelto antes, como debió hacerlo. Pero es muy cierto que el cargo formulado en la acusación de ser menor de edad el acusado es ¿nteramente distinto del de haber fingido ser otra persona.
El tercer fundamento de error hace referencia a la insu-ficiencia de la prueba. Alega el apelante que no existe cues-tión alguna de que la prueba sea contradictoria. Hubo prueba de testigos tendente a mostrar que el acusado no era Tomás Ortiz Lebrón y que Tomás Ortiz Lebrón había muerto desdé *188bacía varios años; que Tomás Ortiz Lebrón y el acusado eran hermanos, y que el acusado era conocido y llamado por Juan Ortiz Lebrón. ■ Fué introducida prueba testifical con la que se identificaba al acusado como la persona que se ins-cribió con el nombre de Tomás Ortiz Lebrón. También se presentó cierta prueba tendente a mostrar que algunas per-sonas conocían al acusado por el nombre de Juan Tomás pero esta prueba no destruyó la que ya babía sido presentada íelativa a haberse hecho pasar el acusado por su hermano fallecido.
El acusado se opuso á que fuera presentada una certifi-cación expedida por el Superintendente de Elecciones la cual tendía a acreditar que Tomás Ortiz Lebrón era el nombre que constaba en el registro. Aunque nos inclinamos a creer que podría ser el superintendente la persona que debe excep-dir dicha certificación no podía, sin embargo, prevalecer la objeción, pues su único fundamento era el de que la certifi-cación para nada se relacionaba con el caso y no el de que no ■ fuera el superintendente el funcionario que debía expe-dirla. Además, habiéndose probado por otras circunstan-cias el hecho de la inscripción ilegal, en vista de los hechos de este caso el error alegado no fué perjudicial.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.